MEMORANDUM ON MOTION TO REARGUE1
The plaintiffs, the appellees, prevailed in this appeal. The rescript contained no provision *Page 414 
as to the taxation of costs, and in accordance with 415 of the Practice Book the clerk assessed the usual costs against the defendant. Long after the period for filing a motion to reargue had expired, the defendant filed an appeal from that taxation. The action was one for a declaratory judgment. The defendant, citing the provision in 252 of the Practice Book that in such actions costs shall be at the discretion of the court, claims that no costs should be taxed in this court on the appeal. An appeal from the taxation of costs does not lie where the clerk correctly assesses the costs in accordance with the rescript or, in the absence of direction in it, in accordance with the applicable statutes and rules. Daly Bros., Inc. v. LaCroix, 114 Conn. 738, 160 A. 869. The only way in which an assessment so made could be altered would be by securing a change in the rescript. That requires a motion to reargue the case. As in this case counsel had mistaken his remedy, permission to file such a motion after the time provided in the rule was granted.
In the presentation of the case before us, no suggestion was made in brief or argument that the usual rules as to the taxation of costs should not follow upon our disposition of the appeal. After a case has been decided without any such suggestion, we cannot ordinarily change the rescript. We find in this case no sufficiently compelling reason for us to do so.
  The motion is denied.